Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D18-244
                        Lower Tribunal No. 14-8095
                           ________________


                         OneWest Bank, N.A.,
                                  Appellant,

                                     vs.

                   Gloria Leek-Tannenbaum, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Bradley Arant Boult Cummings LLP, and D. Brian O'Dell (Birmingham,
AL), for appellant.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellee.


Before EMAS, LOGUE and MILLER, JJ.

     PER CURIAM.
     This appeal stems from an action attempting to foreclose on a reverse

mortgage. After trial, the circuit court entered judgment in favor of the

Appellee, the surviving spouse of the borrower, finding that although she did

not sign the note, she also qualified as a “borrower” because of the

circumstances surrounding her signing of the mortgage. A panel of this court

initially agreed. OneWest Bank, N.A. v. Leek-Tannenbaum, 283 So. 3d 366

(Fla. 3d DCA 2019).

     On review, however, the Florida Supreme Court quashed our prior

decision. OneWest Bank, N.A. v. Leek-Tannenbaum, No. SC19-1928, 2021

WL 4946821, at *1 (Fla. Oct. 22, 2021). Upon remand, the Court directed us

to reconsider this matter in light of WVMF Funding v. Palmero, 320 So. 3d

689 (Fla. 2021).

     In Palmero, the Court rejected the argument made by the Appellee.

The Supreme Court held:

            Because the note—which defines [the spouse who signed
       the note] and only [that spouse] as the “Borrower”—resolves
       any conflict created by [the surviving spouse] signing her name
       in the “Borrower” signature block of the mortgage, we need not
       look beyond (and it was unnecessary for the trial court to look
       beyond) the note and mortgage to the other documents that
       were part of the same transaction to determine, as a matter of
       law, how the parties intended to define the term “Borrower.”
Palmero, 320 So. 3d at 693.




                                     2
     Adhering to Palmero, we reverse the final judgment under review and

remand with directions that the trial court enter a foreclosure judgment for

the Appellant.

     Reversed with directions.




                                     3